DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Malatkar (2013/0334696).

    PNG
    media_image1.png
    225
    462
    media_image1.png
    Greyscale

Regarding claim 1, Malatkar discloses:

a first semiconductor die (102, ¶0016) comprising a semiconductor substrate (¶0016), an interconnect structure (112, ¶0016) disposed on the semiconductor substrate and conductive vias (153, ¶0020) disposed on the interconnect structure; 
an interposer (120, ¶0017) comprising a dielectric layer (¶0018) and through vias (132, ¶0018) penetrating through the dielectric layer; and 
a first insulating encapsulation (142, ¶0019) laterally encapsulating the first semiconductor die (102) and the interposer (120), wherein a thickness of the dielectric layer of the interposer substantially equals to a thickness of the first semiconductor die and a maximum thickness of the first insulating encapsulation (figure 2).
Regarding claim 4, Malatkar further discloses:
wherein a top surface of the interposer (120) is substantially level with a top surface of the first insulating encapsulation (142).
Regarding claim 5, Malatkar further discloses:
 a first redistribution circuit layer (150, ¶0020) disposed on a first surface of the first insulating encapsulation, an active surface of the first semiconductor die and a first surface of the interposer, wherein the first redistribution circuit layer is electrically connected to the conductive vias (153) of the first semiconductor die and the through vias (132) of the interposer.
Allowable Subject Matter
Claims 9-20 are allowed.
s 2-3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “wherein the first semiconductor die further comprises a protection layer disposed on the interconnect structure and laterally encapsulating the conductive vias” in combination with the remaining claimed features.  
Regarding claim 3, the prior art does not disclose “wherein the first semiconductor die further comprises through semiconductor vias penetrating through the semiconductor substrate, and the through semiconductor vias are electrically connected to the interconnect structure”  in combination with the remaining claimed features.
Regarding claim 6, the prior art does not disclose “ a second redistribution circuit layer disposed on a second surface of the first insulating encapsulation, a back surface of the first semiconductor die and a second surface of the interposer, wherein the second redistribution circuit layer is electrically connected to the first redistribution circuit layer through the 
Regarding claim 7, the prior art does not disclose “a second semiconductor die disposed on and electrically connected to the first redistribution circuit layer; and a second insulating encapsulation disposed on the first redistribution circuit layer and laterally encapsulating the second semiconductor die” in combination with the remaining claimed features.
Regarding claim 8, the prior art does not disclose “a passive device embedded in the first insulating encapsulation, wherein a thickness of the passive device substantially equals to the thickness of the dielectric layer of the interposer” in combination with the remaining claimed features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899